Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 12/2/2020.
Claims pending in the case: 1-20

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Voice interaction in an image processing system.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first operation input portion configured to”, “a second operation input portion configured to”, “a first notification portion configured to”, “a second notification portion configured to”, “an instruction acquisition portion configured to”, “an image processing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The various “portions” as per specification paragraph [35] are interpreted as program codes executed by a processor.
All claims dependent on the claims identified above are also interpreted under 35 U.S.C. 112(f) due to the virtue of their respective direct and indirect dependencies.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Allowable Subject Matter
Claim(s) 5-7, 16 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 11-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20200076803) in view of Galan-Oliveras (US 20200017069).

Regarding claim 1, Saito teaches, an image processing system comprising: an information processing apparatus (Saito: [79]: mobile terminal with speaker as the sound input device; It is obvious that the sound input device may be the sound input device in the mobile terminal itself); and an image processing apparatus (Saito: [3]: printer), wherein the information processing apparatus includes 
a first operation input portion configured to receive a first operation input (Saito: [29]: receive voice input at the sound input device of the mobile terminal), a second operation input portion configured to receive a second operation input (Saito: [25-26]: receive input via the screen using buttons), 
a first notification portion (Saito: [114]: processes realized by software. Please refer to 112(f) interpretation) configured to perform a first notification (Saito: [29]: notification of the voice input for further analysis of the voice content. Note that notification is interpreted as communication messages sent for processing information), 
a second notification portion (Saito: [114]: processes realized by software. Please refer to 112(f) interpretation) configured to perform a second notification (Saito: [67]: notification of any user selection information on the screen for further processing of touch input), 
an instruction acquisition portion (Saito: [114]: processes realized by software. Please refer to 112(f) interpretation) configured to acquire an instruction for the image processing apparatus based on the first operation input received by the first operation input portion or the second operation input received by the second operation input portion (Saito: [79-80, 106]: obtain print instruction for a printer based on the voice input. It is noted here that it is obvious that user input for print instructions may also be given by selection on the screen), and 

the image processing apparatus includes a request reception portion configured to receive a request for the image processing from the information processing apparatus (Saito: [30, 32, 85, 89]: printer receives print request as per user input), and 
an image processing section configured to execute the image processing received by the request reception portion (Saito: [85, 89]: printer executes print command), and 
the image processing system further comprises a notification .. portion (Saito: [114]: processes realized by software. Please refer to 112(f) interpretation) configured to select at least one .. destination to which a notification of a processing result regarding the image processing executed by the image processing apparatus is sent (Saito: [76]: print compete notification).
However Saito does not specifically teach, a notification selection portion configured to select at least one of the first notification portion and the second notification portion of the information processing apparatus as a destination to which a notification of a processing result regarding the image processing executed by the image processing apparatus is sent.
Galan teaches, a notification selection portion configured to select at least one of the first notification portion and the second notification portion of the apparatus as a destination to which a notification of a processing result regarding the image processing executed by the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito and Galan because the combination would enable sending notification either by audio or display based on set constraints. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable one to set up constraint for notification form in devices that use both voice and display to communicate information to user.

Regarding claim 2, Saito and Galan teach the invention as claimed in claim 1 above and further teach, wherein the first operation input is an operation input using voice (Saito: [79-80]: obtain print instruction for a printer based on the voice input).

Regarding claim 3, Saito and Galan teach the invention as claimed in claim 2 above and further teach, wherein the first notification portion performs the first notification by using voice, and the second notification portion performs the second notification that do not use the voice (Galan: [18, 26]: notification message may be send to a display or speaker).

Regarding claim 9, Saito and Galan teach the invention as claimed in claim 1 above and further teach, wherein the second operation input is a manual operation input (Saito: [29, 67]: device allows input by voice as well as buttons).

Regarding claim 11, Saito and Galan teach the invention as claimed in claim 1 above and further teach, wherein the notification selection portion is provided in the information processing apparatus (Saito: [76]: print compete notification from printer) (Galan: [18, 26]: notification message may be send to a display or speaker or both based on constraints). It would have been obvious that in case of multiple forms of notification, the selection has to be done in the device sending the notification which is the printer in case of print job notification).

Regarding claim 12, Saito teaches, a control method for an information processing apparatus (Saito: [79]: mobile terminal with speaker or the sound input device; It is obvious that the sound input device may be the sound input device in the mobile terminal itself instead of a standalone unit) including a first operation input portion, a second operation input portion, a first notification portion, and a second notification portion, and performing communication with an image processing apparatus (Saito: [114]: processes realized by software. Please refer to 112(f) interpretation), the control method comprising: 
acquiring an instruction for the image processing apparatus based on a first operation input received by the first operation input portion (Saito: [29]: receive voice input) or a second operation input received by the second operation input portion Saito: [25-26]: receive input via the screen using buttons); 
requesting image processing to the image processing apparatus based on the acquired instruction (Saito: [79-80, 106]: obtain print instruction for a printer based on the input and requesting print job); and 

However Saito does not specifically teach, selecting at least one of the first notification portion and the second notification portion as a destination to which a notification of a processing result regarding the image processing executed by the image processing apparatus is sent.
Galan teaches, selecting at least one of the first notification portion and the second notification portion as a destination to which a notification of a processing result regarding the apparatus is sent (Galan: [18, 26]: notification message may be send to a display or speaker or both based on constraints).
The same motivation to combine the prior arts, stated above applies.

Regarding Claim(s) 13, 14  this/these claim(s) is/are similar in scope as claim(s) 2, 3 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 17, this/these claim(s) is/are similar in scope as claim(s) 12. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 18, this/these claim(s) is/are similar in scope as claim(s) 2 and 3. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 4, 8, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20200076803) in view of Galan-Oliveras (US 20200017069) in further view of Fujimoto (US 20050078967).

Regarding claim 4, Saito and Galan teach the invention as claimed in claim 3 above but not, wherein the notification selection portion performs the selection based on the voice that is input to the first operation input portion.
Fujimoto teaches, wherein the notification selection portion performs the selection based on the voice that is input to the first operation input portion (Fujimoto: [104]: selection of voice output option (notification selection portion) may be based on the voice input (first operation input)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito and Galan and Fujimoto because the combination would enable indicating a selection of notification either by audio or display during the input operation. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable one to use a preferred option for notification based on user input in devices that have both audio and display options available for use. The combination makes the system more user friendly.

Regarding claim 8, Saito and Galan teach the invention as claimed in claim 3 above but not, wherein the notification selection portion selects the first notification portion when the first operation input is received by the first operation input portion.
Fujimoto teaches, wherein the notification selection portion selects the first notification portion when the first operation input is received by the first operation input portion (Fujimoto: 
The same motivation to combine the prior arts, stated above applies.

Regarding Claim(s) 15 and 19, this/these claim(s) is/are similar in scope as claim(s) 4. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20200076803) in view of Galan-Oliveras (US 20200017069) in further view of Doice (US 20190096104).

Regarding claim 10, Saito and Galan teach the invention as claimed in claim 1 above but not, wherein the second operation input is an operation input using a captured image.
Doice teaches, wherein the second operation input is an operation input using a captured image (Doice: [30, 35]: a captured image may be sent to printer for printing; selected by touch on screen (second operation)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito and Galan and Doice because the combination would enable sending a command to print a captured image. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the commonly known practice of sending captured image to be printed on a printer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176